Case 1:18-cv-00128-MAC-ZJH Document 50 Filed 03/10/21 Page 1 of 2 PageID #: 441




 UNITED STATES DISTRICT COURT                                  EASTERN DISTRICT OF TEXAS



  BARBARA A. TERRY,                                  §
                                                     §
                   Plaintiff,                        §
                                                     §       CIVIL ACTION NO. 1:18-CV-00128
  versus                                             §
                                                     §
  CHRISTOPHER CARTER, et al.,                        §
                                                     §
                   Defendants.                       §


                ORDER ADOPTING REPORT AND RECOMMENDATION OF
                       UNITED STATES MAGISTRATE JUDGE

           This case is referred to the Honorable Zack Hawthorn, United States Magistrate Judge, for

 all pretrial matters. The court has received and considered the Report and Recommendation of the

 magistrate judge (Doc. No. 49), which recommends granting Defendant Texas Department of

 Criminal Justice’s (“TDCJ”) “Motion for Summary Judgment” (Doc. No. 47) and dismissing

 Terry’s remaining claims against the named Defendants because plaintiffs cannot recover against

 employees in their individual capacities under Title VII. Neither party has filed objections to the

 magistrate judge’s Report and Recommendation, and the time for doing so has passed.

           It is, therefore, ORDERED that the magistrate judge’s Report and Recommendation

 (Doc. No. 49) is ADOPTED; TDCJ’s “Motion for Summary Judgment” (Doc. No. 47) is

 GRANTED. It is further ORDERED that Terry’s remaining claims against Defendants in their

 individual capacities are DISMISSED.
Case 1:18-cv-00128-MAC-ZJH Document 50 Filed 03/10/21 Page 2 of 2 PageID #: 442




         Accordingly, the above case is DISMISSED WITH PREJUDICE with each party to bear

 its own costs of court. The Clerk is directed to close the case and deny all pending motions as

 moot.

         THIS IS A FINAL JUDGMENT.

         SIGNED at Beaumont, Texas, this 10th day of March, 2021.




                                          ________________________________________
                                                      MARCIA A. CRONE
                                               UNITED STATES DISTRICT JUDGE
